COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-13-00082-CV


The State of Texas                        §    From the 158th District Court

                                          §    of Denton County (2013-20001-
                                               158)
                                          §
V.                                             November 26, 2014
                                          §

                                          §    Opinion by Justice Walker

N.R.J.                                    §    Dissent by Justice Dauphinot


                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and we render a judgment that N.R.J.’s petition for

expunction is denied.

      It is further ordered that appellee N.R.J. shall pay all of the costs of this

appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS

                                     By __/s/ Sue Walker ___________________
                                        Justice Sue Walker